USCA4 Appeal: 22-1735      Doc: 22         Filed: 12/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1735


        ERIC E. MILLER,

                            Plaintiff - Appellant,

                     v.

        COLONIAL PIPELINE COMPANY; STATE OF VIRGINIA; UNITED STATES
        OF AMERICA; ENGLISH CONSTRUCTION COMPANY, INC.; DOUGLAS
        DALTON, JR., CEO; JESSICA D. ABER; JAMES P. KENT, JR.; VIRGINIA
        ATTORNEY GENERAL; JASON S. MIYARES,

                            Defendants - Appellees.


        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. David J. Novak, District Judge. (3:21-cv-00762-DJN)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Eric E. Miller, Appellant Pro Se. Jonathan Holland Hambrick, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia;
        Andrew Franklin Gann, Jr., Katherine Elizabeth Lehnen, Richmond, Virginia, Sylvia
        Macon Kastens, MCGUIREWOODS, LLP, Norfolk, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1735         Doc: 22      Filed: 12/22/2022      Pg: 2 of 2




        PER CURIAM:

               Eric E. Miller appeals the district court’s order dismissing his amended civil

        complaint as to some defendants without prejudice for failure to serve under Fed. R. Civ.

        P. 4(m) and the remaining defendants with prejudice for failure to state a claim under Fed.

        R. Civ. P. 12(b)(6).      We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s order. Miller v. Colonial Pipeline Co., No. 3:21-

        cv-00762-DJN (E.D. Va. June 24, 2022). We deny Miller’s motion for appointment of

        counsel. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2